Citation Nr: 0533733	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  02-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Barbara S. Girard, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  A May 2004 Board decision denied service 
connection for hypertension.  That decision was appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to a June 2005 Joint Motion, a June 2005 
Order of the Court vacated the May 2004 Board decision and 
remanded the case to the Board for further proceedings 
consistent with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

Since the May 2004 Board decision the veteran's attorney has 
submitted additional VA and private clinical records but 
these have not been considered in the first instance by the 
RO and initial consideration of that evidence by the RO was 
waived.  

However, the Joint Motion stated that in September 2000 the 
RO requested the veteran's service records, including service 
medical records (SMRs) from the National Personnel Records 
Center (NPRC) and the May 2004 Board decision noted that 
these did not show complaints, treatment or a diagnosis 
related to hypertension or high blood pressure.  However, VA 
made only one attempt to obtain the SMRs.  On at least two 
occasions the veteran had informed VA that he believed that 
there were service records missing from the record.  In June 
2003 he stated that he had received treatment for 
hypertension during active duty in Vietnam and shortly after.  
In his September 2003 Notice of Disagreement (NOD) he again 
stated that he had been treated for hypertension in Vietnam.  
VA did not attempt to obtain records from alternative sources 
and did not notify the veteran of any such attempt or the 
inability to obtain such records.  In the Joint Motion it was 
stated that this constituted a failure to comply with the VA 
duty to assist in the development of the claim, citing 
38 U.S.C.A. §§ 5103A and 5103A(c)(1).  

In the Joint Motion it was also stated that the Board must 
address whether the veteran's application for benefits 
included a request for nonservice-connected pension benefits 
and, if so, that claim was to be adjudicated.  

Accordingly, the case is REMANDED for the following actions:  

1.  The RO should contact the veteran 
and his attorney to determine whether 
the veteran is also claiming 
nonservice-connected pension benefits.  
If so, that claim must be adjudicated 
after first ensuring compliance with 
the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.   

3.  Obtain all VA records pertaining to 
the veteran which are not currently on 
file, to include all records of 
VA hospitalizations or VA outpatient 
treatment (VAOPT) and associate these 
records with the other evidence in his 
claims file.  

4.  Ask the veteran to clarify whether 
all private clinical records concerning 
hypertension are now on file.  With 
respect to any such records that are 
not on file, request that he complete 
and return the appropriate releases 
(VA Form 21-4142s) for the medical 
records of each private care provider 
since military service.   
 
Upon receipt of the appropriate 
releases, request all private treatment 
records indicated, if any, and 
associate all received with the file.  
If any request for private treatment 
records is unsuccessful, notify the 
veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).   

*This should include, but is not 
limited to, requesting that the veteran 
submit copies of all records in his 
possession that he has not previously 
submitted.  

5.  Ask the veteran whether he had ever 
sought disability compensation from any 
non-VA source(s), to include the Social 
Security Administration (SSA) or any 
Workman's Compensation benefits.  Since 
there are private clinical records on 
file which suggest that he may have 
filed one or more claims for Workman's 
Compensation benefits, obtain the 
claim, file or identification number 
for each such claim.  Then, take the 
appropriate steps to obtain all such 
records.  

6.  Contact the veteran and request 
that he provide as much detailed 
information as possible as to the dates 
and places of all treatment, evaluation 
or observation during service in 
Vietnam as well as shortly thereafter, 
to include any during any service in 
the military reserves.  

Then, take the appropriate steps to 
obtain all such SMRs, to include 
contacting all alternative sources.  

Document all steps taken to locate and 
obtain this additional evidence until 
assured these records either do not 
exist or that further efforts to obtain 
them would be futile.  

7.  Also invite the veteran to submit 
any and all lay statements from service 
comrades, friends, coworkers and/or 
family members who personally know 
about his purported hypertension during 
and after military service.  

8.  Schedule the veteran for a VA 
examination to obtain a medical opinion 
concerning whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that any 
hypertension he currently has is 
related to his service in the military, 
to include whether it first manifested 
during active service or whether it 
manifested within one year after 
discharge from his active service in 
July 1969.    

Discuss the rationale of the opinion, 
whether favorable or unfavorable.  And 
if an opinion cannot be rendered, 
please explain why this is not 
possible.  

It is absolutely imperative that the 
examiner has access to and reviews the 
claims folder for the veteran's 
pertinent medical history.

All necessary testing should be done 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.  
If an examination form is used to guide 
the examination, the submitted 
examination report should include the 
questions to which answers are 
provided. 

9.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information in response to 
the question posed, take corrective 
action.  38 C.F.R. § 4.2 (2004); 
Stegall v. West, 11 Vet. App. 268 
(1998).  

10.  If the benefit remains denied, 
send the veteran and his representative 
an appropriate Supplemental Statement 
of the Case (SSOC).  Also provide an 
appropriate period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 

